DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 and 11-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Earnshaw et al (US 2013/0235768 A1).
Regarding claims 1 and 11, Earnshaw discloses a method for requesting an uplink transmission resource, wherein the method comprises: 
determining, by a terminal, that a collision occurs when the terminal sends a first request to a network device, wherein the first request is used to request the network device to schedule an uplink transmission resource for the terminal (32nd and 38th paragraphs, UE may check whether the pending SR transmission collides with an ACK/NACK signal.  UE may transmit a pending scheduling request to its serving eNB to request uplink resources for uplink data transmission); and 
adjusting, by the terminal and according to a preset rule, a manner of sending the first request (38th paragraph, if the UE determines that the pending SR transmission collides with an ACK/NACK signal, the MAC layer at the UE may not transmit the pending SR.  The UE may wait until its next SR opportunity to signal SR when there is a collision.  According to Fig. 6, there are a number of criteria or rules must be cleared or met for the UE to refrain from SR transmission such as in block 628 in determination whether SR colliding with ACK/NACK, in block 630, SR counter < Max SR allowed, etc..).  
th paragraph).

Regarding claims 3 and 13, Earnshaw discloses that wherein the determining, by the terminal, that a collision occurs when the terminal sends a first request to a network device (Fig. 6) comprises: determining, by the terminal, that the terminal is receiving or sending other data of the terminal when the first request is about to be sent (Fig. 6, block 628, collision with ACK/NACK signal is determined.  Herein, other data of the terminal is ACK/NACK transmission).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Earnshaw in view of Moradi et al (US 2018/0049230 A1).
Regarding claims 4 and 14, Earnshaw discloses that if the UE determines that the pending SR transmission collides with an ACK/NACK signal, the MAC layer at the UE may not transmit the pending SR.  The UE may wait until its next SR opportunity to signal SR when there is a collision (38th paragraph).  Earnshaw does not disclose that wherein the determining, by the terminal, that the terminal is receiving or sending other data of the terminal when the first request is about to be sent comprises at least one of the following: determining, by the terminal, that the terminal is performing detection on a search space when the first request is about to be sent; or determining, by the terminal, that the terminal is sending a narrowband physical uplink shared channel (NPUSCH) to the network device when the first Serial No.: 16/674,229Filed: November 5, 2019Page: 4ofl0determining, by the terminal, that when the first request is about to be sent, the terminal is receiving a narrowband physical downlink shared channel (NPDSCH) from the network device; or determining, by the terminal, that the terminal is sending a random access signal to the network device when the first request is about to be sent.  Moradi discloses narrowband signal transmission (Fig. 6C).  Moradi further discloses a collision occurs between SR transmission and a downlink data signal (16th paragraph and Fig. 8).  It would have been obvious to one having ordinary skill in the art at the time the invention was filed to adjust transmission of SR when a collision occurs between SR transmission and reception of DL data signal, in Earnshaw’s system, as suggested by Moradi, to prevent waste resources.

Allowable Subject Matter
Claims 5-10 and 15-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Yin et al (US 2018/0324787 A1) discloses SR transmission for 5G technology.
Wang et al (US 2018/0279324 A1) discloses SR for narrowband communications.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH VU H LY whose telephone number is (571)272-3175.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on 571-272-3088.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



ANH VU H. LY
Primary Examiner
Art Unit 2472



/ANH VU H LY/Primary Examiner, Art Unit 2472